Case 8:17-cv-02186-TPB-SPF Document 99 Filed 10/21/19 Page 1 of 3 PageID 894



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION




IN RE HEALTH INSURANCE INNOVATIONS            Case No.: 8:17-cv-02186-TPB-SPF
SECURITIES LITIGATION                         (Consolidated)




               JOINT STIPULATION DESIGNATING MEDIATOR
Case 8:17-cv-02186-TPB-SPF Document 99 Filed 10/21/19 Page 2 of 3 PageID 895



       In accordance with the Case Management and Scheduling Order dated August 22, 2019

(ECF No.83), Lead Plaintiff Robert Rector and Defendants Health Insurance Innovations, Inc. and

Michael Hershberger advise the Court that they have selected David Geronemus of JAMS as a

mediator. Mr. Geronemus’s contact information is as follows:

Mediator:     David Geronemus, Esq.

Address:      JAMS
              620 Eighth Avenue, 34th Floor
              New York, NY 10018
              CSmith@jamsadr.com

Telephone:    (212) 607-2783

Dated: October 21, 2019



Respectfully submitted,                             Respectfully submitted,



 By: /s/ Dennis P. Waggoner                         By: /s/ Ramzi Abadou
 Dennis P. Waggoner (FBN: 509426)                   Ramzi Abadou (admitted pro hac vice)
 Carolina Y. Blanco (FBN: 98878)                    ramzi.abadou@ksfcounsel.com
 dennis.waggoner@hwhlaw.com                         KAHN SWICK & FOTI, LLP
 carolina.blanco@hwhlaw.com                         912 Cole Street, # 251
 julie.mcdaniel@hwhlaw.com                          San Francisco, CA 94117
 HILL WARD HENDERSON                                Telephone: 504-455-1400
 101 East Kennedy Boulevard, Suite 3700             Facsimile: 504-455-1498
 Tampa, FL 33602
 Telephone: (813) 221-3900                          Alexander L. Burns (admitted pro hac vice)
 Facsimile: (813) 221-2900                          alexander.burns@ksfcounsel.com
                                                    Alayne K. Gobeille (admitted pro hac vice)
 Counsel for Defendants Health Insurance            alayne.gobeille@ksfcounsel.com
 Innovations, Inc. and Michael D. Hershberger       KAHN SWICK & FOTI, LLC
                                                    1100 Poydras Street, Suite 3200
                                                    New Orleans, LA 70163
                                                    Telephone: 504-455-1400
                                                    Facsimile: 504-455-1498

                                                    Counsel for Robert Rector and
                                                    Lead Counsel for the Class

                                                2
Case 8:17-cv-02186-TPB-SPF Document 99 Filed 10/21/19 Page 3 of 3 PageID 896




                                                     David J. George
                                                     GEORGE GESTEN MCDONALD, PLLC
                                                     9897 Lake Worth Road, Suite 302
                                                     Lake Worth, FL 33467
                                                     Telephone: (561) 232-6000
                                                     Email:     dgeorge@4-Justice.com

                                                     Liaison Counsel for the Class




                               CERTIFICATE OF SERVICE:
       I hereby certify that, on Monday, October 21, 2019, I served a copy of the foregoing

document titled Joint Stipulation Designating Mediator to all counsel of record using the email

addresses they have registered with the CM/ECF system for the United States District Court for

the Middle District of Florida (Tampa Division). For those not so enrolled, by placing a copy of

the foregoing in the United States Mail, postage prepaid and properly addressed.



                                                    /s/ Ramzi Abadou
                                                    RAMZI ABADOU




                                               3
